Case: 20-60858     Document: 00516072657         Page: 1     Date Filed: 10/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 October 28, 2021
                                  No. 20-60858                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Dunia Raquel Siles-Andrades,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 488 754


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Dunia Raquel Siles-Andrades, a native and citizen of Nicaragua,
   petitions for review of a Board of Immigration Appeals (BIA) order
   dismissing her appeal of an Immigration Judge (IJ) order denying her
   applications for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60858        Document: 00516072657       Page: 2    Date Filed: 10/28/2021




                                   No. 20-60858


   Convention Against Torture (CAT) based on physical abuse inflicted by her
   estranged husband. Siles-Andrades argues that she established that she
   experienced past persecution and had a well-founded fear of future
   persecution based on her membership in a cognizable particular social group
   and based on her imputed political opinion. She contends that her relocation
   within Nicaragua would be unreasonable because her husband threatened to
   harm her if she returned, because violence against women remained
   widespread, and because she would have to support her two children in an
   unfamiliar area.
          We review the BIA’s decision and consider the IJ’s decision only to
   the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018). Factual findings are reviewed for substantial evidence and legal
   determinations are reviewed de novo. Lopez-Gomez v. Ashcroft, 263 F.3d 442,
   444 (5th Cir. 2001). Under the substantial evidence standard, we may not
   overturn a factual finding unless the evidence compels a contrary result.
   Martinez-Lopez v. Barr, 943 F.3d 766, 769 (5th Cir. 2019).
          A number of Siles-Andrades’s claims are abandoned, unexhausted, or
   otherwise unreviewable by this court. See Chambers v. Mukasey, 520 F.3d
   445, 448 n.1 (5th Cir. 2008); Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir.
   2001). Siles-Andrades failed to challenge the denial of her CAT claim in her
   appeal to the BIA. Accordingly, even though she seeks to raise it in her
   petition for review, this issue is unexhausted, and we lack jurisdiction to
   consider it. Wang, 260 F.3d at 452-53. Further, in her appeal to the BIA and
   in her petition for review, Siles-Andrades did not brief any challenge to the
   IJ’s finding that her asylum application was untimely because it was filed
   more than one year after her entry into the United States. Accordingly, as
   the BIA determined, this issue is abandoned. See Chambers, 520 F.3d at 448
   n.1. Because the BIA affirmed the denial of asylum and withholding of
   removal on the basis that Siles-Andrades failed to establish that the



                                         2
Case: 20-60858     Document: 00516072657           Page: 3   Date Filed: 10/28/2021




                                    No. 20-60858


   Nicaraguan government would be unwilling or unable to protect her or that
   it would be unreasonable for her to relocate within Nicaragua, only those
   issues are before us. See Kwon v. INS, 646 F.2d 909, 916 (5th Cir. 1981); see
   also INS v. Bagamasbad, 429 U.S. 24, 25 (1976).
          The BIA’s finding that Siles-Andrades could reasonably relocate
   within Nicaragua is dispositive of her asylum and withholding of removal
   claims and is supported by substantial evidence. See Martinez-Lopez, 943
   F.3d at 769; see also Eduard v. Ashcroft, 379 F.3d 182, 189 (5th Cir. 2004).
   While she claimed that she had a well-founded fear that her estranged
   husband would persecute her if she were to return to Nicaragua, Siles-
   Andrades testified that she believed her husband was in the United States.
   He had not contacted or threatened her for five years at the time of the
   hearing. Siles-Andrades testified that she was afraid of his family, but she
   acknowledged that no one in his family had physically harmed her, and she
   was not harmed when she briefly returned to Nicaragua in 2014. Further, the
   BIA noted that Siles-Andrades had transferable job skills and found that she
   could support herself in another part of the country. Accordingly, substantial
   evidence supports the BIA’s conclusion that Siles-Andrades was not entitled
   to asylum or withholding of removal. See Martinez-Lopez, 943 F.3d at 769.
          Given the foregoing, the petition for review is DENIED in part and
   DISMISSED in part for lack of jurisdiction.




                                         3